DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rose Alyssa Keagy on 8/10/2022. 
The application has been amended for some claims as follows and all other claims remain unchanged as filed by the applicant on 08/04/2022.
11. (Currently Amended) The semiconductor transistor device of claim 1 [[8]], further comprising field electrode regions which respectively extend vertically into the drift region and are arranged consecutively in the [[a]] first lateral direction, wherein the diode junction of the Schottky diode extends in the first lateral direction over a whole distance between two neighboring ones of the field electrode regions, wherein the field electrode regions are respectively formed as a vertical needle in a vertical needle trench, wherein the vertical needles are arranged consecutively in the first lateral direction and also in a second lateral direction, and wherein a width of the diode cell taken in the second lateral direction is not more than four times a distance taken in the second lateral direction between two neighboring vertical needles.


Allowable Subject Matter
Claims 1-7, 9-11,16-17,19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 & 16, the prior art made of record does not disclose or suggest either alone or in combination “….wherein an area of the diode junction of the Schottky diode has a share of at least 10 % at an area of the diode cell” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation incorporates allowable feature of the original claims 12 and 18 as indicated in previous office action.
Claims 2-7, 9-11 are allowed being dependent on claim 1.
Claim 17, 19-20 are allowed being dependent on claim 16.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813